Title: To James Madison from James Monroe, 11 July 1804
From: Monroe, James
To: Madison, James



Dear Sir
London July 11th. 1804.
My last to you was of the first instant, since which nothing material has occurr’d here. The ministry rests on the same ground; the King enjoys the same state of health; and no overtures for peace are known or beleived to be made on either side. It is said, but on what authority I know not, that the govt. of France will not be indisposed, in any adjustment which may be made, to the restoration of the p. of orange in Holland. The idea is probably founded in the presumption that in consequence of the new change in France it will be the policy of her chief, to restore the hereditary system in the antient line wherever he can. It supposes him to have made up his mind to relinquish all projects of farther conquest or aggrandizement, to which he is much invited by the feeble state of some of the powers near him, and his great superiority in many respects to any; and to beleive that security in his present station, consists more in checking the revolutionary mov’ment and restoring the antient order of things every where, except at home, than by pushing his fortune in the line in wh. he has heretofore moved. I have been told that in some late discussions with Denmark, in which the latter manifested no disposition to yeild to his views, he had appointed General Bernadotte to the command in Hanover, & was taking measures for the increase of the army there, when Prussia, stepped forward and declared, that any addition to the military force in that quarter, would be considerd by the King as a declaration of war on himself & treated as such: that the measure being quite unexpected at Paris, gave much surprise there, & produc’d all the effect that was sought by it, an abandonment of the project, with a very conciliating explanation of the motive of it, part of wh. was the giving employment to the General, with a view to attach him to the present order of things. I have this from a foreigner here connected with and in the service of one of the govts. interested in the transaction.
You will see in the morning chronicle of July 4th. a very singular circumstance, an extract from the moniteur of France containing a positive disavowal of any power to Mr. Livingston from the French govt. to confer with this on the subject of peace, or his being able to say more of its views than might have been communicated by any traveller. The publication of this disavowal is accompanied by a very severe critique on him, by the Editor of the Chronicle, which is notic’d in a subsequent paper in terms of respect for Mr. Livingston. I have not heard from Mr. L. since his return to France, so that I know nothing of his sentiments on this, or what is more in our line, our own affairs there.
As I always hoped to get back in the course of this fall, when I should be able to state in person some ideas which I did not wish to trust on paper, especially as there appeared to be no urgency for it, I reserved them for that opportunity. But as it now seems to be certain that I shall not, I think it best to communicate them by the very safe conveyance, which offers in Doctr. Bruce who sails in a few days for New York. I was perfectly satisfied that a desire to place us at repose with respect to France, to establish a solid peace between the two nations, and prevent our connection with Engld., by a liberal policy were among the strong motives which induc’d the cession of Louisiana to the UStates. But I was equally well satisfied that the state of the interior of France, in reference to the pressure that was then made, furnished another that was not less powerful. The organisation of the govt. was then too recent, and the views it began to unfold too uncertain of success, to make it safe to hasard a controversy or rather a war with the freest nation on the earth, on grounds whose obligation was not irresistible. I thought I saw simptoms of there being a party in that country, of sufficient power to merit the attention of the government, which was adverse to the existing state of things, and which would be likely to gain strength in case of such a controversy. I was of opinion at the time, in which I have been confirmed by subsequent events, that that consideration had much weight in the cabinet consultations which produc’d the happy result. What the real strength of that party was, or of the antient royalist party, or what that of either now is, it is impossible for me to say. It is however understood that the present order of things, is supported by the armies, who constitute the actual govt. of France. How durable it may be is a question, too uncertain in the result, to admit of even conjecture. That both the parties referr’d to, exist, and in some force cannot be doubted. The above mentioned facts, with many others which are well known, prove the existence of a republican party. And had there not been a strong royalist party, the directory would not have been overthrown, and a power established in its stead of the character we have seen. This power seems to have been founded in opposition to the antient royalty, since all of that description in the highest rank have ever been opposed to it. It was founded also in opposition to the sentiments of many of the most staunch republicans, since they have never given it their support, tho’ it is equally certain that many in both parties, especially such as are moderate in their views, have since felt an interest in its preservation. You will readily conceive their motive for it, on what circumstance it depends and how far it will carry them. In general it may be said, that the purchasers of national domains are in favor of any existing organization, which protects them agnst. the restoration of the antient order, and that they will continue to be so while there is any danger of that event. Which of these parties would be most likely to prevail at this time, shod. a change take place by any casualty, is quite uncertain. I am strongly inclined to beleive however, considering the age in which we live and other circumstances, that the sentiment in favor of liberty gains ground, and that every day which passes by without restoring the antient order, makes its restoration the more difficult & doubtful. Still I am convinc’d, if the war is continued by this govt., that a chief motive for it will be, the expectation of overthrowing the present govt. of France & restoring the House of Bourbon. This shews the difficulty which the antient govts. of Europe find in suffering the new one of France to incorporate itself with them; where the struggle will end it is idle to conjecture.
I have just seen with much surprise and concern that the little squib in favor of Mr. Livingston, mentiond above, is attributed to me. You will find it, in the oracle of this day which is sent with this. I have most carefully avoided writing one line for any gazette since I came here on any subject. With my sentiments on that in question, especially after shuning every previous part of the adventure, I shod. hardly embark in it in that form, or indeed any other, in this stage. Very sincerely yours—
Jas. Monroe
